To compel respondent to order an execution to be issued against the sureties on a bond, as well as the principal defendants in a garnishee suit.
Granted November 2, 1872.
Hpon the service of the writ of garnishment in said case, the principal defendants executed and filed therein a bond with two sureties for the release and discontinuance of the ^garnishee proceedings, in accordance with the statute (Comp. Laws 1871, Sec: 6512). Subsequently judgment was obtained against the principal defendants, and thereupon an application was made to the court for said order.